DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Non-Final Office Action in response to communications received on February 19, 2020. Claims 1-20 are pending and addressed below.

Specification
For the record, Examiner acknowledges that the Specification submitted on February 19, 2020 has been accepted.

Drawings
For the record, Examiner acknowledges that the Drawings submitted on February 19, 2020 have been accepted.

Examiner’s Note
Applicant’s specification defines a “computer-readable storage medium” as not including transitory signals (see paragraph [0156] of the specification as filed). Therefore, there is no 35 U.S.C. 101 issue for claims 18-20 regarding the claims being directed towards transitory signals.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 10, 15, 16 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the erroneous samples” in two places. There is only ever previously recited a single erroneous sample and not multiple erroneous samples. Therefore, there is insufficient antecedent basis for the limitation. Claims 15 and 18 are rejected for similar reasons to claim 5. Dependent claims 6-7, 16, 19 and 20 are rejected for containing the same indefinite language as parent claims 5, 15 and 18 without further remedying the indefinite language.
Claim 8 recites the limitation “the suspect samples” in two places. There is only ever previously recited a single suspect sample and not multiple suspect samples. Therefore, there is insufficient antecedent basis for the limitation.
Claim 10 recites the limitation “the inference samples” in two places. There is only ever previously recited a inference suspect sample and not multiple inference samples. Therefore, there is insufficient antecedent basis for the limitation. 
Claim 16 recites the limitation “the inference samples” in two places. There is only ever previously recited a inference suspect sample and not multiple inference samples. Therefore, there is insufficient antecedent basis for the limitation. Also, claim 16 recites the limitation “the confidence level” in the penultimate line. There are multiple previously recited confidence levels and it is unclear as to which confidence level the limitation is referring. Further, claim 16 recites the limitation “the inference sample” in the penultimate line. There are multiple previously recited inference samples and it is unclear as to which inference sample the limitation is referring.
Claim 19 recites the limitation “the inference samples” in two places. There is only ever previously recited a inference suspect sample and not multiple inference samples. Therefore, there is insufficient antecedent basis for the limitation. Also, claim 19 recites the limitation “the confidence level” in the penultimate line. There are multiple previously recited confidence levels and it is unclear as to which confidence level the limitation is referring. 

Allowable Subject Matter
Claims 1-4, 9, 11-14 and 17 are allowed.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 5-8, 10, 15, 16, 19 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim 1 recites, inter alia, “identifying the first training sample as an erroneous sample based on: a first variance in vector space between the first training sample and a category mean comprising an average of the training samples; and a second variance between the first category and a predicted category for the first training sample”.

The prior art made of record are:

Zhang et al. (U.S. Patent No. 8,954,358 cited in the IDS filed on 6/15/2021 and hereinafter referred to as Zhang) which discloses training models based on scores related to categories (see Abstract and col. 11 line 40 – col. 12 line 3 of Zhang)
Moon et al. (U.S. Pub. No. 2020/0257970 and hereinafter referred to as Moon) which discloses determining error vectors based on differences between per-class mean vectors and reference vectors – paragraph [0017] 

While the prior art does disclose analyzing training data for errors, the prior art does not specifically disclose the cited limitation of claim 1, in combination with the other limitations. Therefore, claim 1 is considered to recite allowable subject matter. Independent claims 14 and 18 are considered to recite allowable subject matter for similar reasons to claim 1. Dependent claims 2-13, 15-17, 19 and 20 are considered to recite allowable subject matter based on their dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Rimestad et al. (U.S. Pub. No. 2021/0249135) – cited for teaching machine learning validation based on inputs – paragraph [0185]
Vandriessche et al. (U.S. Pub. No. 2019/0004920) – cited for teaching training error – Fig. 3

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS J PLECHA whose telephone number is (571)270-7506. The examiner can normally be reached M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 571-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS J PLECHA/Examiner, Art Unit 2438